DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment of 11/23/22 has been entered in full. Claim 14 is amended. Claims 1, 13 and 14 are pending.
Changes have been made to claim 14 without including the necessary appropriate markings indicating such an amendment; i.e., underlining for additions or strikethrough for deletions. Specifically, in line 1, the words “or 2” have been added, and the recitation of “the one or more VE-PTP inhibitors” has been changed to “the VE-PTP inhibitor”. However, despite the inclusion of these non-compliant amendments, the claim listing has been entered and examined.
Applicants' election without traverse of Group I, currently claims 1, 13 and 14, and elections of (1) "improving lymphatic drainage" as the species of disease and (2) VE-PTP inhibitors as the species of agent capable of Tie2 receptor activation, were previously acknowledged.
Claims 1, 13 and 14 are under consideration, as they read upon the elected species.

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (5/23/22).
The objection to the specification at page 3 is withdrawn in view of Applicants’ amendments to the specification.
The rejection of claim 14 under 35 U.S.C. 112(a) at pages 11-12 as failing to comply with the written description requirement because the claim contains new matter is withdrawn in view of the amendments to the claims.

Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection was set forth previously at pages 3-7 of the 11/23/22 Office Action for claims 1 and 13. Claim 14 has been amended to broaden its scope from a VE-PTP inhibitor that is AKB-9778 to one that is “a chemical compound or an antibody”, which necessitates the addition of this claim to the rejection. 
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112(a), it is necessary to understand what Applicants are claiming and what Applicants have possession of. 
The instant claims are directed to a method with the goal of either improving ocular lymphatic drainage (claims 1 and 14) or improving drainage through the Schlemm's canal and/or corneal lymphatics (claim 13) in a subject in need thereof. The specification indicates that such treatments are "for open angle glaucoma or congenital glaucoma" (see Abstract), and as such a subject in need thereof includes one with either type of glaucoma. The goal of each method is achieved via a single step of administering a pharmaceutical composition comprising one or more vascular endothelial protein tyrosine phosphatase (VE-PTP) inhibitors, to the subject's eye. Dependent claim 14 limits the inhibitor to “a chemical compound or an antibody”. 
The claims are directed to methods of use of a product rather than a product per se, but practicing said method of use requires a written description of the product to be used in the method; i.e., in this case, the requisite VE-PTP inhibitors to be administered. The product to be administered is not limited structurally by claim 1 or 13 in any fashion; a "composition" can have any structure, and a "VE-PTP inhibitor" is defined solely by function, i.e., inhibition of VE-PTP. The specification does not provide a limiting definition of VE-PTP inhibitor, and as such the term is directed to a genus of inhibitory structures including proteins, antibodies, nucleic acids, small organic molecules, carbohydrates, lipids, inorganic molecules and other molecules. Thus, the claims are genus claims because they encompass use of a genus of compounds having the required functionality, i.e., inhibition of VE-PTP. A genus of "inhibitors" defined by function is a definition by function that is not sufficient to define the genus because it is only an indication of what the inhibitor does, rather than what it is; i.e., the specific structure of the inhibitor. It is only a definition of a useful result rather than a definition of what achieves that result.
Dependent claim 14, as amended, encompasses any “chemical compound”, a generic term that broadly encompasses any structure, or “an antibody”, a term that encompasses an antibody that binds to any type of antigen. Thus, claim 14 in the alternative encompasses a genus of chemical compounds as effectively as broad as the parent genus, or in the alternative encompasses a broad of antibody structures.
The instant specification does not provide any examples of VE-PTP inhibitors, such that the structure of such is described. Per MPEP 2163, "Information which is well known in the art need not be described in detail in the specification". A review of the art prior to the instant application's claimed priority date (7/3/2014) suggested that the only well-known VE-PTP inhibitor was a compound called AKB-9778. See, for example, "AKB-9778 is a first-in-class VE-PTP inhibitor" (Abstract) and "Recently, AKB-9778 has been developed as a novel, potent, and selective inhibitor of VE-PTP through structural modifications of 1,2,3,4-tetrahydroisoquinolinyl sulfamic acids" (pg 1189 of Goel et al, August 2013. JNCI. 105(16): 1188-1201; cited on the PTO-892 accompanying the Office Action mailed on 3/26/18 in parent application 15/631,806). Goel further teaches that "Unlike the majority of small molecule–targeted therapies that inhibit tyrosine kinases, AKB-9778 works to increase Tie-2 kinase activity and hence stabilizes vessels and normalizes their function" (pg 1200). The instant specification indicates that increase of Tie-2 kinase activity is the mechanism by which the claimed method of treatment works (e.g., ¶ 6, "agents capable of TIE receptor activation"). Goel et al further teach that "VE-PTP inhibition has not been reported in a disease model before [this paper]" (pg 1200). Applicants' arguments in the reply filed on 11/23/22 point to prior art patent literature (described below) teaching three other small molecules, also derived from sulfamic acid and having structures similar to AKB-9778, that are inhibitors of VE-PTP. However, such a narrow subgenus fails to describe the full subgenus of small molecule inhibitors of VE-PTP, because knowledge of the structure of AKB-9778 and its structurally related inhibitors derived from sulfamic acid fails to provide any information about other small molecule inhibitors encompassed by the genus of VE-PTP inhibitors encompassed by the method of the claims. Applicants arguments also point to a publicly deposited antibody inhibitor of HPTPbeta, the human analog of VE-PTP. However, even together, the availability in the prior art of a narrow subgenus of small molecule inhibitors of VE-PTP and a single publicly available antibody inhibitor is not sufficient to describe the broad genus of structures encompassed by the term "VE-PTP inhibitor" or such an inhibitor that is “a chemic compound” as used in the specification and recited in claim 1, 13 or 14, because such are not representative of the full scope of what is encompassed. Likewise, a single antibody inhibitor is not sufficient to describe the broad genus of antibody structure encompassed by a VE-PTP that is “an antibody” as recited in claim 14. Per MPEP 2163, "A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.")
MPEP 2163 provides guidance for complying with the written description requirement of 35 U.S.C. 112(a) that the “specification shall contain a written description of the invention…”; this requirement is separate and distinct from the enablement requirement (Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010)). Written description for a claimed genus may be satisfied through sufficient description of a relevant number of species. This is dependent on whether one of skill in the art would recognize necessary common attributes or features possessed by the members of the genus. Generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. Written description for a claimed genus can also be satisfied when relevant identifying characteristics are disclosed. Per MPEP 2163, “[d]etermine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function.” However, claiming by function does not necessarily satisfy the written description requirement. “[A] generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA," without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function. It does not specifically define any of the genes that fall within its definition. It does not define any structural features commonly possessed by members of the genus that distinguish them from others … A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. It is only a definition of a useful result rather than a definition of what achieves that result” (Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)). Also, “[w]hen a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)). “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69).
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of inhibitors to be used in the claimed method, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, the method of claims 1, 13 and 14 fail to meet the written description provision of 35 U.S.C. §112(a) with respect to the genus of "vascular endothelial protein tyrosine phosphatase (VE-PTP) inhibitors" used in the claimed method, including such inhibitors that are chemical compounds or antibodies. Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).

Applicants' arguments included in the reply filed on 11/23/22 have been considered as they pertain to the rejection above, but are not found persuasive for the following reasons.
At pages 5-6 of the reply filed on 11/23/22, Applicants argue that the claims meet the written description requirement because the invention has been described by the disclosure; specifically, "Applicant has clearly disclosed to the public that a part of their invention is the key discovery that VE-PTP, as a regulator of Tie2 signaling, is important for proper ocular lymphatic drainage, "which put the Applicants and the public in possession of a new method for treating ocular lymphatic drainage" and thus "Applicant should be entitled to a claim that protects such invention" (page 5). Applicants argue that the situation is analogous to that of Capon v. Esshar (2005), where "the Court allowed for broad purely functional claims, without recitation of structure of the claimed components"; specifically, the "claims were directed to a new product (A+B), resulting from two known parts (A and B), which were not described by structure in the claims but simply by function. The discovery was the new combination of those parts (A+B) and not each part alone. It was not necessary for the Applicant to describe the structure of either A or B in the claims because A and B were known in the art, albeit separately" (pg 5-6). Applicant argues that the instant claims are directed to a method of using VE-PTP inhibitors, and not directed to the VE-PTP inhibitors per se, but a method of use of such. 
These arguments were submitted previously at pages 5-6 of Applicants’ response filed on 1/16/22, and were addressed in the Office Action mailed on 5/23/22. To reiterate, these arguments have been fully considered but are not found persuasive. Possession of a method of use of a product requires a written description of said compound, because practicing the method requires possession of the product; i.e., the method cannot be practiced without the product. As set forth in MPEP 2163, 
"An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004) (The patent at issue claimed a method of selectively inhibiting PGHS-2 activity by administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product, however the patent did not disclose any compounds that can be used in the claimed methods. While there was a description of assays for screening compounds to identify those that inhibit the expression or activity of the PGHS-2 gene product, there was no disclosure of which peptides, polynucleotides, and small organic molecules selectively inhibit PGHS-2. The court held that "[w]ithout such disclosure, the claimed methods cannot be said to have been described.").

The fact pattern with regard to the instant claims is not analogous to that of Capon. As written in the decision, "The chimeric genes here at issue are prepared from known DNA sequences of known function". In the instant claims, the inhibitors encompass a genus of structures, only a few example of which were described in the prior art. Instead, the fact pattern is analogous to that of Univ of Rochester (cited above), where without disclosure of the genus of inhibitors, "the claimed method cannot be said to have been described". 
At pages 6-7, Applicants further argue that the claimed invention is in “a whole new field of medical treatment”, and is “a pioneer invention” as described by the Supreme Court in Westinghouse v. Boyden Power Brake Co (1898) and the CCPA in In Re Hogan (1977) and that the “should be patentable under this doctrine” (page 7).
This argument has been fully considered but is not found persuasive. 35 U.S.C. 112(a) requires that the “specification shall contain a written description of the invention…”; the guidelines for examination of this requirement are given in MPEP 2163, which states that it is “separate and distinct from the enablement requirement” and that “[t]o satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention”. The rejection of record is accord with these guidelines, which do not include a consideration of whether or not the invention has status as a “pioneer invention”. Furthermore, see 2164.08, which states, “See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003) (alleged "pioneer status" of invention irrelevant to enablement determination).”
At pages 7-8, Applicants further argue that “there were a number of small molecule VE-PTP inhibitors and several antibodies that had been disclosed as VE-PTP inhibitors”, which “once Applicant discovered their applicability”, would have led one of ordinary skill in the art to “recognize that Applicant was in possession of the invention”. In support of this argument, Applicants point to six publications, designated (i)-(vi), and one further reference (U.S. Patent Application Publication 2013/0095105) cited in the instant application. 
These arguments have been fully considered but are not found persuasive. The six publications designated (i)-(vi) were considered previously at pages 9-10 of the previous Office Action. As set forth previously, the references designated (v) and (vi) are dated after the effective priority date of the claimed invention (7/3/14), and thus do not provide evidence that the referenced inhibitor was well known in the prior art.
The first two, (i) and (ii), are U.S. Patent Application Publication 20100056610, published 3/4/10, and U.S. Patent 7,507,568, issued 3/24/09, which each claim priority to the same provisional application, 60/413,547, filed on 9/25/22. These two patent disclosures together describe three inhibitors that are highly structurally similar to each other, and to AKB-9778. The '568 patent describes "two sulfamic acid-based inhibitors" (Example 7), termed Compound 1, with the structure (S)-[1-Methylcarbamoyl-2-(4-sulfonamino-phenyl)-ethyl]-Carbamic Acid Benzyl Ester (Example 6), and Compound 2, with the structure [2-4-Hydroxy-phenyl)-1-[1-methylcarbamoyl-2-(4-sulfoamino-phenyl)-ethylc-arbamoyl]-ethyl]-Carbamic Acid tert-butyl Ester (Example 6). The '610 publication teaches a single "selective HPTPbeta inhibitor" (¶ 25), termed "Compound 1", which has the structure "((R)-[1-methylcarbamoyl-2-(4-sulfoamino-phenyl)-ethyl]-carbamic acid tert-butyl ester)" (Example 11), and thus also has a group derived from sulfamic acid. AKB-9778 is also a sulfamic acid derivative (see page 1188 of Goel et al, cited above in the rejection). All four compounds share a similar backbone, with a sulfamino group attached to a phenyl group attached to an ethyl. As such, while it is acknowledged that these four compounds together represent a narrow subgenus of sulfamic derivatives that are VE-PTP inhibitors, such is not sufficient to describe even the broader subgenus of VE-PTP inhibitors that are small molecules, because a description of the structure of the sulfamic derivatives fails to provide any information about the structure of other small molecules that can inhibit the activity of VE-PTP, and thus the specification fails to provide representative examples corresponding to the scope of small molecule inhibitors of VE-PTP. 
The second two, (iii) and (iv), are directed to antibodies against HPTPbeta rather than small molecule inhibitors. These are WO2007116360, published 10/18/07, and U.S. Patent 8,524,235, issued 9/3/13, and which are related disclosures claiming priority to the same provisional applications. Furthermore, each provides a single monoclonal antibody against HPTPbeta (the human analog of VE-PTP), clone R15E6, which has been deposited with the ATCC. Likewise, U.S. Patent Application Publication 2013/0095105, which is cited in the instant application, also only teaches the R15E6 antibody (see ¶ 61 of the ‘105 publication). This antibody is demonstrated to activate Tie2 (Example 4 of '235), which provides evidence that it is not just binding to HPTPbeta, but also inhibiting its activity. Thus, this antibody represents a single species of the subgenus of VE-PTP inhibitors that are antibodies that was publicly available at the effective filing date of the instant application. However, such is not sufficient to describe the entire subgenus of VE-PTP inhibitors that are antibodies, because possession of the single antibody does not provide any information about the structure of other antibody inhibitors of VE-PTP. This is in accord with the decision in Abbvie (cited in the rejection), "Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus." 

New rejections necessitated by Applicants’ amendment
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 has been amended to depend, in the alternative, from claim 2; however, claim 2 was previously canceled. As claim 14 now depends from a canceled claim, the scope what is encompassed by claim 14 is not clear.
Claim 14 has also been amended to change “the one or more VE-PTP inhibitors” to “the VE-PTP inhibitor”. However, the new recitation, which is singular, lacks clear antecedent basis because claim 1 still recites “one or more … (VE-PTP) inhibitors”, which is plural. It is unclear whether the limitation in claim 14 as amended only to the first inhibitor of the parent claim, or to one or more inhibitors recited in the parent claim.

Conclusion
No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on (571) 272-0857857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646